Citation Nr: 1538798	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of a June 2015 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand, vacated a November 2014 Board decision, and remanded the case for compliance with the terms of the joint motion. 

As a matter of history, the claim on appeal originally arose from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening the Veteran's claim for service connection for lumbosacral strain.

In May 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the hearing is associated with the claims file.   

In November 2012, the Board reopened the previously denied claim for service connection for lumbosacral strain based on new and material evidence and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for additional development.  In the November 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for lumbar spine disorder and gave rise to the June 2015 Court Order.

During the pendency of the appeal, the Veteran's claims folder was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion. 

In the parties' Joint Motion, granted by the Court in June 2015, it was agreed that further development of this matter was required.  The parties found that the December 2012 VA examiner's medical opinion was not adequate and failed to comply with the Board's previous November 2012 remand instructions.  The parties found that the VA examiner did not provide a rationale statement in support of the medical conclusion that the Veteran's lumbar spine disorder clearly and unmistakably existed prior to service and his pre-existing disorder was clearly and unmistakably not aggravated beyond the natural progression of the disease by his period of service.  The parties directed that another VA medical opinion should be obtain to address whether the Veteran's current disability was manifest prior to service and also a medical opinion as to whether his back disability was not aggravated during his military service.

As an aside, the Board notes that the December 2012 VA examiner did provide an extensive and thorough rationale statement following her medical conclusion on pages 11 and 12 of the VA examination report.  However, in the rationale statement, the VA examiner stated "less than likely not permanently aggravated" beyond natural progression of the disease instead of using the required language of "clear and unmistakable." 

Therefore, the Board has no discretion in this matter and a remand for a new VA medical opinion on the etiology of the Veteran's lumbar spine disorder is necessary in order to comply with the joint motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand). 

On remand, a supplemental VA medical opinion should be obtained based on a review of the claims folder.  The examiner is asked to express whether there is clear and unmistakable evidence that the disease or injury existed prior to service and whether there is clear and unmistakable evidence that any pre-existing back disease or injury was not aggravated to a permanent degree by his period of service beyond that which would be due to the natural progression of the disease. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA records of pertinent medical treatment that are not yet on file.

2. After all available records have been obtained, arrange for the Veteran's claims folder to be reviewed by the December 2012 VA examiner, or if unavailable, by an appropriate specialist to provide a supplemental medical conclusion statement.  If a new examination is deemed necessary by the examiner, one should be scheduled.

Based on a review of the record, including the report of the December 2012 VA examination, the examiner should be asked to provide an opinion supported by a rational statement on the following: 

a)  Whether there is clear and unmistakable evidence that the disease or injury existed prior to service, and whether there is clear and unmistakable evidence that any pre-existing back disease or injury was not aggravated to a permanent degree by his period of service beyond that which would be due to the natural progression of the disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b)  If the examiner does not find that the back disability existed prior to service, the examiner should proffer an opinion as to whether it is as at least as likely as not (i.e. 50 percent or greater probability) that any back current back disability was initially manifested during or is etiologically related to the Veteran's active military service. 

The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical opinion report.  This fact should be so indicated in the medical opinion report. 

3. Thereafter, re-adjudicate the claim under review here. If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






